IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20785
                         Summary Calendar



LINDSEY EVERETT HOLLOWAY,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-1659
                        - - - - - - - - - -
                            May 14, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lindsey Everett Holloway, Texas prisoner #287889, was

granted a certificate of appealability (COA) by this court on the

issue whether his claim that he is entitled to release to

mandatory supervision based upon his having served a total of

approximately 62 years, including good time, on his 99-year

sentence, was improperly dismissed as successive.    28 U.S.C.

§ 2253.   Holloway has shown that the district court erred in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20785
                               -2-

dismissing his failure-to-release claim as successive, and

respondent concedes that the claim is not successive.     See In re

Cain, 137 F.3d 234, 236-37 (5th Cir. 1998).   Accordingly, the

district court’s dismissal of Holloway’s failure-to-release claim

as successive is VACATED, and this case is REMANDED for

consideration of the merits of that claim.

     Holloway’s motions (1) for leave to file an out-of-time

motion to reconsider the denial of COA, and (2) to supplement his

out-of-time motion to reconsider the denial of COA are DENIED.

     VACATED AND REMANDED; PETITIONER’S MOTIONS DENIED.